Title: To Benjamin Franklin from Mary Stevenson, 9 November 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead, Novr. 9th. 1761.
          
          I had rather you should find me deficient in any Point than that of Gratitude; therefore I will not delay acknowledging your Favour of the 29th. tho I am not prepar’d to write to you, having made very little Improvement lately in any kind of Study.
          I cannot recollect what word in my Letter to Miss Franklin was so unfortunate to meet your Disapprobation. I am oblig’d to you for telling me when I do wrong, but you should say in what, otherwise I remain in Ignorance and cannot mend. I am sensible I often fail in my Attempt to write correctly, tho I confess I have taken some pains to do it.
          I know my Mother don’t love writing, so I don’t often expect a Letter from her; and I know your Time is too much, and too well, employ’d to desire you should write often to me. If I have a Place in your Heart and, sometimes, in your Thoughts I am satisfied; and when you have Leisure to send me a few Lines I receive a very high Pleasure.
          I am extreamly oblig’d to you for your kind Invitation to my young Friend, who I hope will have Sensibility enough to accept it with Pleasure when he is acquainted with it. He set out for Mr. Mure’s, at Saxham, the day after I wrote to my Mother in his Behalf, and I have not yet heard of his Return. I know your Partiality to your Polly makes you overlook her Impertinence, and you are ever ready to grant all her Requests. Believe me to be with the utmost Gratitude for your unmerited Favours, and the highest Esteem of your Worth Dear Sir your faithful and affectionate
          
            M Stevenson
          
        